FILED
                            NOT FOR PUBLICATION                              FEB 17 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50511

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00510-AHM

  v.
                                                 MEMORANDUM *
DANG VAN PHAM, a.k.a. John D. Pham,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Dang Van Pham appeals from the 37-month sentence imposed following his

guilty-plea conviction for willful failure to pay withheld payroll taxes, and aiding

and abetting, in violation of 26 U.S.C. § 7202 and 18 U.S.C. § 2. We dismiss.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pham contends that the district court’s application of the two-level offense

role enhancement under U.S.S.G. § 3B1.1(c) is not supported by the record and

violates his due process rights. We are precluded from reaching the merits of

Pham’s claim by a valid appeal waiver. See United States v. Nunez, 223 F.3d 956,

958-59 (9th Cir. 2000); see also United States v. Bibler, 486 F.3d 621, 624 (9th

Cir. 2007).

      DISMISSED.




                                         2                                    09-50511